May 15 2012


                                          DA 11-0674

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2012 MT 108N



IN THE MATTER OF:

M.W.G. and C.R.G.,

         Youths in Need of Care.



APPEAL FROM:            District Court of the Seventeenth Judicial District,
                        In and For the County of Valley, Cause Nos. DN 10-13 and DN 10-14
                        Honorable John C. McKeon, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Elizabeth Thomas, Attorney at Law, Missoula, Montana


                 For Appellee:

                        Steve Bullock, Montana Attorney General; Tammy A. Hinderman, Assistant
                        Attorney General, Helena, Montana

                        Nicholas Murnion, Valley County Attorney, Glasgow, Montana


                                                   Submitted on Briefs: April 11, 2012

                                                               Decided: May 15, 2012




Filed:

                        __________________________________________
                                          Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Appellant mother appeals the District Court’s order terminating her parental rights to

M.W.G. and C.R.G. We affirm.

¶3     The District Court adjudicated M.W.G. and C.R.G. as youths in need of care based

upon physical neglect. Mother’s parental rights to a sibling of M.W.G. and C.R.G. had been

terminated involuntarily in the state of California in 1997. The District Court deemed the

circumstances leading to that California termination relevant to mother’s care for M.W.G.

and C.R.G. The circumstances in the California proceedings included substance abuse and

domestic violence.

¶4     The Department first became involved in 2007 after receiving reports of abuse and

neglect. The Department began efforts to keep the children living in the family home. These

efforts included chemical dependency treatment, voluntary safety plan, return of M.W.G. and

C.R.G. to the home, periodic review, consistent visitation, and other accommodations.

Mother stumbled many times, including a felony assault on a minor conviction in Roosevelt

County in 2009 involving one of her children.

¶5     The Department filed a petition for permanent legal custody and termination of

mother’s parental rights on July 7, 2011. The Department did not submit a treatment plan
                                             2
until September 2011. The Department intended to implement the treatment plan only in the

event that the District Court decided to extend temporary legal custody rather than terminate

mother’s parental rights.

¶6     M.W.G., who was 14 years old, and C.R.G., who was 13 years old, testified in open

court in support of the termination of mother’s parental rights. The Department presented

testimony from numerous social workers. The court terminated mother’s parental rights

based upon clear and convincing evidence that the best interests of C.R.G. and M.W.G.

would be served by terminating mother’s parental rights. Mother appeals.

¶7     Mother argues on appeal that the District Court improperly determined that she had

exposed C.R.G. and M.W.G. to aggravated circumstances of chronic severe neglect to such a

degree that it obviated the Department’s obligation to develop a treatment plan. She further

argues that the District Court improperly considered evidence of her prior termination with

another child in California.

¶8     We review for an abuse of discretion a district court’s decision to terminate parental

rights. In re D.B., 2007 MT 246, ¶ 16, 339 Mont. 240, 168 P.3d 691. We will not disturb a

district court’s decision on appeal under these circumstances unless “there is a mistake of

law or a finding of fact not supported by substantial evidence that will amount to clear abuse

of discretion.” In re M.N., 2011 MT 245, ¶ 14, 362 Mont. 186, 261 P.3d 1047. The question

of whether a parent has subjected a child to circumstances that relieved the Department of its

duty to make reasonable efforts of reunification with family presents a question of fact that



                                              3
this Court reviews for clear error. In re L.M.A.T., 2002 MT 163, ¶¶ 33-35, 310 Mont. 422,

51 P.3d 504.

¶9     We have determined to decide this case pursuant to Section I, Paragraph 3(d), of our

1996 Internal Operating Rules, as amended in 2006, that provides for memorandum

opinions. It is manifest on the face of the briefs and record before us that substantial

evidence supports the District Court’s findings of fact and that the District Court correctly

applied the law to these facts.

¶10    Affirmed.

                                                  /S/ BRIAN MORRIS



We Concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ JAMES C. NELSON
/S/ BETH BAKER




                                             4